Title: From Benjamin Franklin to Thomas Mifflin, 12[–13] May 1784
From: Franklin, Benjamin
To: Mifflin, Thomas



Sir,
Passy, May 12th.[—13] 1784

In my last I acquainted your Excellency that Mr. Hartley was soon expected here to exchange Ratifications of the definitive Treaty. He is now arrived, and proposes to make the Exchange this Afternoon: I shall then be enabled to send a Copy.—
Enclosed is the new British Proclamation respecting our Trade with their Colonies. It is said to be a temporary Provision till Parliament can assemble and make some proper regulating Law, or till a Commercial Treaty shall be framed and agreed to. Mr Hartley expects Instructions for planning with us such a Treaty. The Ministry are supposed to have been too busy with the new Elections when he left London, to think of those Matters.
This Court has not compleated its intended new System for the Trade of their Colonies, so that I cannot yet give a certain Acct of the Advantages that will in fine be allow’d us. At present it is said we are to have two Free-Ports, Tobago & the Mole; and that we may carry Lumber and all sorts of Provisions to the rest, except Flour, which is reserved in Favour of Bourdeaux;

and that we shall be permitted to export Coffee, Rum, Melasses and some Sugar for our own Consumption.
We have had under Consideration a Commercial Treaty proposed to us by the King of Prussia, and have sent it back with our Remarks to Mr Adams, who will I suppose transmit it immediately to Congress. Those plann’d with Denmark and Portugal wait its Determination.
Be pleased to present my dutiful Respects to the Congress, and believe me to be, with sincere and great Esteem Sir, Your Excellency’s most obedient & most humble Servant.

B. Franklin
His Exy. T. Mifflin Esq.—

